Citation Nr: 1142201	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to an initial evaluation in excess of 20 percent for mechanical low back pain with muscle spasm.

3.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome.  

4.  Entitlement to an initial compensable evaluation for bilateral shin splints. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 2002 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

These issues were among those that were previously before the Board in December 2009 but were remanded for further development.  Among the issues remanded at that time were entitlement to service connection for a claimed lung disability and entitlement to service connection for left sided chest pain.  A May 2011 rating decision noted medical evidence indicating that these two claims were actually for the same disability, and then granted service connection for costochondritis of the left side, claimed as left lung basilar atelectasis and left side chest pain.  This is considered a complete grant of the benefits sought, and these issues are no longer before the Board.  

The remaining issues that were remanded in December 2009 have been returned to the Board for further appellate review.

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to May 4, 2007, the Veteran retained 95 degrees of forward flexion of the thoracolumbar spine, without evidence of additional limitation due to pain, weakness, fatigue, or incoordination, and without evidence of ankylosis or associated neurologic symptoms. 

2.  Resolving all doubt in the Veteran's favor, beginning May 4, 2007, the evidence demonstrates that the Veteran had less than 30 degrees of forward flexion of the thoracolumbar spine, without evidence of additional limitation due to pain, weakness, fatigue, or incoordination, and without evidence of ankylosis or associated neurologic symptoms.  

3.  The Veteran's irritable bowel syndrome is productive of moderate impairment primarily due to frequent diarrhea, with some episodes of constipation but without more or less constant abdominal distress.  

4.  The Veteran's shin splints are in remission without objective evidence of current symptomatology on examinations. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for mechanical low back pain with muscle spasm for the period prior to May 4, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2011).  

2.  The criteria for a 40 percent evaluation for mechanical low back pain with muscle spasm have been met beginning May 4, 2007; the criteria for an evaluation in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2011).  

3.  The criteria for an initial evaluation in excess of 10 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Code 7319 (2011).  

4.  The criteria for an initial compensable evaluation for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5262 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, this appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with adequate VCAA notice in September 2006 and July 2007, and that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluations

The Veteran contends that the initial evaluations for his service connected low back disability, irritable bowel syndrome and shin splints are each too low to adequately compensate him for the impairment they produce.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Low Back

The record indicates that entitlement to service connection for mechanical low back pain with muscular spasm was originally granted in a January 2006 rating decision.  A zero percent evaluation was assigned, effective from the Veteran's April 16, 2006 date of discharge.  During the course of this appeal, the evaluation was first increased to 10 percent by an August 2007 rating decision and then to 20 percent in a July 2011 rating decision, all effective from April 16, 2006.  

In spite of the increased evaluations already awarded during this appeal, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's low back disability is evaluated under 38 C.F.R. § 4.71a, Code 5237, which is the rating code for lumbosacral or cervical strain.  Under this rating code, lumbosacral strain is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or unfavorable ankylosis.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence shows that the Veteran was provided with a VA general medical examination in December 2006.  He had a history of low back pain dating from ruck marching and running during his 2003 deployment to Afghanistan.  On examination, the lumbar spine had 95 degrees of flexion, 35 degrees of extension, lateral movement to 40 degrees, and rotation to 35 degrees without spasm or deformity.  There was no additional loss of motion after repetitive use due to pain, fatigue, weakness, or lack of endurance.  The spine was normal, and there was no ankylosis.  The diagnosis was mechanical low back pain with muscular spasm.  This was noted to be productive of pain if the Veteran sat in his chair for long periods of time.  

VA treatment records dated April 2007 show that the back did not have deformity or stiffness.  There was mild tenderness to the low back.  Straight leg raising was negative.  

Private treatment records dating from 2007 show that the Veteran underwent physical therapy to strengthen his back.  A May 2007 examination by the physical therapist states that the lumbar active range of motion was 5 degrees of flexion with pain, 15 degrees of extension with pain, and bilateral side bending to 40 degrees.  He rated his average pain as 8 on a scale to 10.  Straight leg raising was negative, and the Veteran was able to do heel raises, toe raises, and squat to the floor without complaints of pain.  The remaining records demonstrate that the Veteran participated in exercises and activities with an emphasis on spine stabilization.  

The Veteran was afforded a VA neurological evaluation of his back in January 2010.  The claims folder was reviewed by the examiner.  The examiner stated that he was unable to find a magnetic resonance imaging study (MRI) of the spine, but did find a description of a report that indicated mild degenerative disc disease, broad-based disc bulges, and no focal pathology.  There was no evidence of nerve impingement based on the scan.  Following examination, the assessment was mechanical low back pain, with no radicular symptoms or signs on history and examination respectively.  There was some mild restriction in the range of motion, and mild tenderness to palpation.  

At a March 2011 VA examination of the spine, the claims folder was reviewed by the examiner.  He reported severe flare-ups of his back disability on a weekly basis, lasting for three to seven days.  This was precipitated by walking, standing, sitting, bending, lifting, or driving.  His range of motion was limited an additional 50 percent during these flare-ups.  The Veteran did not have a history of urinary incontinence, and while fecal incontinence was noted it was attributed to his irritable bowel syndrome.  The Veteran reported two incapacitating episodes each month lasting for one to two days.  On examination, the spine appeared normal, but the Veteran had an antalgic gait.  There was lumbar flattening, but no other abnormal curvatures.  There was no ankylosis, spasm, atrophy, guarding, pain on motion, tenderness, or weakness.  Range of motion was 50 degrees of flexion, 20 degrees of extension, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, left rotation to 45 degrees, and right rotation to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion.  A December 2009 X-ray study was reviewed, with an impression of no acute or significant chronic radiographic abnormality currently appreciated.  The examiner stated that the Veteran had not lost any time from his job due to his back during the last year.  The diagnosis was mechanical low back syndrome.  There were no effects on the Veteran's usual occupation, although it did affect his ability to drive, bend, lift, shop, sit, or sleep.  

After careful review of the Veteran's contentions and the medical evidence, the Board finds that a 40 percent evaluation is merited from May 4, 2007.  However, the 20 percent evaluation remains appropriate prior to that date.  

Basically, the evidence must show that the Veteran has forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent evaluation.  Evaluations higher than 40 percent also require some form of ankylosis.  

The private physical therapy records dated May 4, 2007 state that the Veteran has 5 degrees of forward flexion.  The March 2011 examiner found that the Veteran had 50 degrees of forward flexion.  However, this examiner also opined that the Veteran's range of motion was reduced an additional 50 percent during flare-ups, which would make his flexion 25 degrees during those episodes.  Resolving all doubt in the Veteran's favor, these findings nearly approximate the 30 degrees or less of forward flexion necessary for a 40 percent evaluation.  

The Board has considered entitlement to an evaluation in excess of 40 percent from May 4, 2007, but this is not supported by the evidence.  Every examination has been negative for ankylosis, which is required for an increased evaluation.  

As for the period prior to May 4, 2007, the current 20 percent evaluation remains appropriate.  The December 2006 examination showed 95 degrees of forward flexion, with no additional limitation of motion due to pain, weakness, fatigue, or incoordination after repetitive motion.  The examination was negative for ankylosis.  The April 2007 treatment records did not record the range of motion but described the Veteran's symptoms as mild.  Therefore, there is no basis for an evaluation greater than the 20 percent that is currently assigned for this period.  

In reaching this decision, the Board has considered entitlement to separate evaluations for associated neurologic abnormalities.  However, no such abnormalities were noted on the January 2010 neurologic examination, or on any of the examinations of the back.  

Furthermore, the Board notes the Veteran's reports of incapacitating episodes to the March 2011 examiner.  This raises the question of whether or not an evaluation under the rating code for intervertebral disc syndrome and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is appropriate.  38 C.F.R. § 4.71a, Code 5243.  The Board finds that there is no basis for an evaluation under this rating code as there is no evidence that the Veteran has intervertebral disc syndrome.  The January 2010 neurologic examination noted a MRI study indicating mild degenerative disc disease, but no focal pathology.  As previously noted, there were no radicular symptoms or signs on examination.  Therefore, there is no basis for an evaluation under the rating code for intervertebral disc syndrome.  However, the Board notes that even if this rating criteria were considered, it would not provide a basis for a higher rating, as there is no evidence of bed rest prescribed by a physician, the Veteran did not miss any days of work in the last year due to his complaints, and his reports of bed rest do not equate to the at least six weeks of incapacitation required for a 60 percent rating.  See 38 C.F.R. § 4.71a, Code 5243 (2011). 

Finally, the Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).  The Veteran has not reported any symptoms not contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  There is no evidence of hospitalization for his low back disability, and while there is evidence that he has missed work from his previous job as a mail carrier due to back pain, he has not missed any during the past year at his current position.  This does not equate to marked interference.  Pain is contemplated by the rating criteria.  There is no objective evidence that the Veteran's back disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Irritable Bowel Syndrome

Entitlement to service connection for irritable bowel syndrome was granted in an August 2007 rating decision, which established a 10 percent evaluation effective from April 16, 2006.  This evaluation currently remains in effect.  

The Veteran's disability is evaluated under the rating code for irritable colon syndrome.  This rating code provides a zero percent evaluation for mild disturbance of bowel function with occasional episodes of bowel distress.  A 10 percent disability rating is awarded for moderate symptoms including frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is provided for severe symptoms including diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.  

At the December 2006 VA general medical examination, the Veteran reported a problem with diarrhea in Iraq in 2004.  He had continued to experience it since that time at least four or five times per week.  His symptoms were not associated with food or any other cause.  The Veteran had urgency but very little crampy abdominal pain.  He did not have bloody stools or any other sign of blood.  The Veteran had not experienced any weight loss, and it did not cause him to miss work.  The diagnosis was chronic diarrhea.  

VA treatment records dated June 2007 show that the Veteran reported that he began to have a problem with diarrhea in Iraq in 2004 and that his symptoms have continued almost constantly.  He reported three to five bowel movements daily, with occasional days of up to ten bowel movements with watery stools.  The Veteran said that diarrhea occurred two to seven days weekly but on other days he had formed stools.  There was little pain but some lower abdominal cramping and quite a lot of urgency.  He did have some occasional fecal soiling.  There was some bloating and a lot of gas.  He did not notice any foods that worsen the diarrhea, and there was no association with stress.  On examination, the Veteran was well developed and nourished with no acute distress.  His abdomen was obese, soft, and nontender.  The assessment was likely irritable bowel syndrome.  

September 2007 VA treatment records state that the Veteran reported that his symptoms continued to be about the same.  He had constipation alternating with diarrhea, followed by several days of regular bowel function.  He continued to use medication which he found helpful.  His stools were negative for parasites, and a duodenal biopsy was negative for celiac disease.  

The Veteran underwent a VA examination of his irritable bowel syndrome in January 2010.  His medical records were reviewed by the examiner.  The Veteran had been having problems with diarrhea and constipation.  His main symptom was diarrhea after meals.  A 2007 esophagogastroduodenoscopy (EGD) had been negative except for a small hiatal hernia, and a colonoscopy had been negative except for small internal hemorrhoids.  The Veteran was employed as a mail carrier, and he would sometimes have problems with soiling himself because of diarrhea after lunch.  He had been doing better on Align, but stopped using this medication as he was no longer able to afford it.  He was now having the urgent diarrhea and soiling himself about twice a month.  There was no significant pain, weight loss, or blood in his stool.  On examination, the Veteran was overweight and appeared healthy.  Bowel sounds were normal and the abdomen was nontender.  The assessment was irritable bowel syndrome.  The examiner opined that the Veteran had mild to moderate symptoms with regards to his job.  

The Board has determined that the evidence does not support entitlement to an evaluation in excess of 10 percent for the Veteran's irritable bowel syndrome for any portion of the appeal period.  The September 2007 records and the January 2010 examination both note that the Veteran was experiencing constipation alternating with diarrhea.  However, the rating criteria for 30 percent also states that this must be accompanied by more or less constant abdominal distress, which has not been demonstrated.  The September 2007 records note that his constipation and diarrhea were followed by several days of normal bowel movements.  The January 2010 examiner stated that the Veteran's main symptom was diarrhea after meals.  The records consistently show that the veteran experiences occasional cramping but little to no pain.  In the absence of more or less constant abdominal distress, the Veteran's symptoms do not more nearly resemble those required for a 30 percent evaluation.  Instead, the January 2010 examiner opined that the Veteran has mild to moderate symptoms.  The rating criteria provide for a 10 percent evaluation for moderate symptomatology, which is the evaluation that is currently in effect.  The Board must conclude that a higher rating is not merited.  38 C.F.R. §§ 4.7, 4.114, Code 7319.  

The Board has again considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted for the Veteran's irritable bowel syndrome.  38 C.F.R. § 3.321(b).  The Veteran has not reported any symptoms not contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  There is no evidence of hospitalization or that he has missed work due to this disability.  There is no objective evidence that the Veteran's irritable bowel syndrome presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards, and referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Shin Splints

Entitlement to service connection for shin splints was established in a January 2007 rating decision.  A zero percent evaluation was assigned, effective from April 16, 2006, which remains in effect. 

The rating code does not contain an entry for shin splints.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's shin splints have been evaluated by analogy to the rating code for impairment of the tibia and fibula.  

Under this rating code, impairment of the tibia and fibula that results in nonunion with loose motion that requires bracing is evaluated as 40 percent disabling.  Malunion that results in marked knee or ankle disability is 30 percent disabling.  Moderate knee or ankle disability is 20 percent disabling, and slight knee or ankle disability is 10 percent disabling.  38 C.F.R. § 4.71a, Code 5262.  The effects of pain, weakness, incoordination and fatigue on repetitive use are also for consideration.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

At the December 2006 examination, the Veteran's shin splints were noted to have begun in 2002 at a time in which he was doing lots of physical training.  He had developed shin pain and was placed on crutches for one week.  Since that time, his symptoms had been intermittent with remissions.  On examination, the tibia and fibula were unremarkable bilaterally, as were the ankles.  There was no joint swelling, effusion or tenderness.  The ankles were normal in appearance, and had dorsiflexion to 20 degrees and plantar flexion to 45 degrees, which is normal.  See 38 C.F.R. § 4.71a, Plate II.  There was no additional loss of motion due to pain, weakness, or fatigue after repetitive use.  The diagnoses included shin splints.  

The Veteran underwent a VA examination of the bones in January 2010.  The claims folder was reviewed by the examiner and the history of the Veteran's shin splints in service was noted.  The Veteran stated that he did not feel any symptoms if he took it easy.  He had last experienced symptoms approximately two months ago while delivering the mail, which lasted for three days.  He did not miss work.  It only affected the anterior shins bilaterally, without foot, ankle, or knee involvement.  On examination, there was no bone or joint abnormality.  There were no limitations on standing or walking.  The Veteran had normal anterior forelegs without mass or tenderness.  There was normal dorsiflexion and plantarflexion of the feet, and normal range of motion of the ankles and knees.  An X-ray study of the legs was negative.  The diagnosis was shin splints, recurrent, mild, in remission at this time.  The examiner opined that the Veteran's symptoms, when present, are of moderate severity.  His disability could result in significant occupational effects when present, with other effects described as mild to none.  However, except for the initial episodes on active duty, there had been no concomitant symptoms in the feet, ankles, or knees.  

The Board finds the evidence does not support entitlement to a compensable evaluation for his bilateral shin splints.  There is no objective evidence that the Veteran has experienced any post service episodes of shin splints.  While the Board finds his report of a three day episode of symptoms in approximately November 2009 to be credible, it also notes that he did not miss any work during his flare-up, and that it did not involve his feet, ankles, or knees.  Both examinations have found his legs to be normal on examination and X-ray study without any current symptomatology.  The January 2010 examiner noted that except for the initial episodes in service, there had been no concomitant symptoms in the feet, ankles, or knees.  While this examiner stated that the Veteran's symptoms when present were of moderate severity, the Board again notes that the only evidence of such symptoms since discharge is the three day episode noted in the report that did not result in any loss of time at work.  As the examinations are completely negative for any objective evidence of symptomatology even after testing for repetitive motion, and as the predominate state of this disability appears to be remission, the symptomatology does not more nearly resemble that of slight, and an increased rating is not warranted.  38 C.F.R. §§ 4.20, 4.71a, Code 5262.  

The Board finds that there is no basis for referral for an extraschedular evaluation in regards to the Veteran's shin splints.  38 C.F.R. § 3.321(b).  The Veteran has not reported any symptoms not contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  There is no evidence of hospitalization or that he has missed work due to this disability.  There is no objective evidence that the Veteran's shin splints presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for mechanical low back pain with muscle spasm prior to May 4, 2007 is denied. 

Entitlement to a 40 percent evaluation for mechanical low back pain with muscle spasm from May 4, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome is denied. 

Entitlement to an initial compensable evaluation for bilateral shin splints is denied. 


REMAND

The Veteran contends that he has developed hemorrhoids as a result of active service.  

The December 2009 Board remand requested that the Veteran be afforded a VA examination of his claimed hemorrhoids.  The examiner was to express an opinion as to whether it was as likely as not that the Veteran's hemorrhoids had their onset in service, were related to disease or injury incurred in service, or whether it was as likely as not they were due to or aggravated by the Veteran's service connected irritable bowel syndrome.  

The Veteran was afforded a VA examination in January 2010.  At that time, the examiner opined that the Veteran's hemorrhoids were not associated with his irritable bowel syndrome, and were not made worse by the irritable bowel syndrome.  Unfortunately, the requested opinion as to whether or not the Veteran's hemorrhoids were directly related to active service was not provided.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who conducted the January 2010 VA examination for irritable bowel syndrome and hemorrhoids.  He should be asked to provide the following opinion:
a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's hemorrhoids either had their onset in service, to specifically include the in-service bouts of diarrhea as documented in the claims file by Reservist J.G. in September 2007.  

2.  If the January 2010 examiner is no longer available, the claim folder should be forwarded to an equally qualified physician who should be instructed to provide the requested opinion.  An additional examination is required only if deemed necessary by this physician. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


